Title: From George Washington to John Sullivan, 17 December 1780
From: Washington, George
To: Sullivan, John


                        
                            Dear Sir,
                            New Windsor 17th Decr 1780
                        
                        Your letter of the 9th is safe at hand, & propounds a question respecting promotion which I candidly
                            acknowledge I am puzzled to answer—with satisfaction to myself.
                        If in all cases—ours was one Army—or thirteen Armies
                            allied for the common defence, there would be no difficulty in solving your question—but we are occasionally both—and I
                            should not be much out if I was to say that we are sometimes neither but a compound of both.
                        If we were considered in every point of view as one Army, lineal promotion, as well from, as to the grade of
                            Colonels, would, undoubtedly, be the most equitable & satisfactory mode of rising; and no possible objection could
                            be made to it by any State, or the Troops of a State Or, if Congress, having regard to the number of Troops which each
                            State is to furnish to the Confederated Army were to allow the number of General Officers which should be thought
                            competent thereto—there would be no difficulty here neither; because the promotion would be lineal in each State;
                            & though it might fall hard upon the Colonels of such States as only furnish one Regiment for Continental Service,
                            it would be incidental to their State quotas & must be submited to; as the annexation of their Regiments to other
                            State Troops, also must be, to form Brigades.
                        But it is our having no fixed principle that I know of,
                            and sometimes acting upon one, & then the other of the cases before mentioned (as it happens to suit an individual
                            State, or particular characters) that creates our difficulties & the discontents that prevail.
                        It is well known, that in the early stages of this War I used every means in my power to destroy all kind of
                            State distinctions, and laboured to have every part & parcel of the Army considered as Continental—the steps which
                            have led to a different sentiment & to our present system of politics, you are not to be informed of. We must take
                            things as they are.
                        And therefore, under the ideas that prevail & our general practice; I am,
                            though puzzled, more inclined to let all promotions be lineal, in each State, to the rank of Brigadr inclusive (where
                            there is more than one Regiment) than to any other made; because it is more consonant to the expectations of the Army than
                            other; & because under it, I believe a new appointed Brigdr from the Southern Troops would, at
                            this day be disagreeable to an Eastern Brigade, and vice versa, How far State promotions beyond the Rank of Brigadrs are
                            eligable or not, is a matter on which much may be said, on both sides—On the one hand it may be urged, that the State which
                            sends more than a Brigade into the Field has as good a right to accompany them with a Majr Genl as the midling State has
                            to furnish a Brigr, or the smallest a Colo., because neither has more than its due proportion of Officers—On the other
                            hand, it may be observed, that as Officers advance in rank and acquire that general knowledge which is necessary to
                            qualify them for extensive command, their feelings are more hurt, & the Service more injured by placing juniors
                            over them, than when it happens to inferiors—though the same principle which bars the rise of a Colo. where there is, but
                            one Regiment, will apply to a Brigadr where the State only furnishes a Brigade. At prest we want no new Majr Generals
                            (having rather a surplusage)—but may not the following expedient answer in future, at least in a degree, the views of all, namely to suffer the larger States to have Major Genls of their own line, proportioned to
                            the Number of their Troops; and the other Majr Genls to be promoted from Brigadiers according to Seniority. This, at the
                            same time that it yields compliance to the views of the large States, does not preclude the Brigadiers of the smaller from
                            promotion, as there must be Major Generals for seperate Comds—for the wings of the Army—&ca wch cannot be supplied
                            by the State quota’s of Troops where there is no more than a just proportion of officers to men.
                        Our present mode of promotion is Regimentally to Captns, inclusively; and in the Line of the State
                            afterwards—but I am convinced, as well from the reason & justice of the thing, as from several conversations I
                            have held with some of the most judicious of the Army Officers that it would be more agreeable to it, that all promotion
                            should be lineal, instead of regimental, in every State line; for which reasons I shall reccmd the measure to Congr; to
                            take place with the New Establishmt of the Army.
                        What I have here said with respect to promotion, is general; but there is a case before me in the Jersey
                            line—which makes me wish that Congress would fix their principle. This State has three Regiments which are to be reduced
                            to two. Dayton is the Senr Colonel, and among the oldest of that rank in the whole Army—A valuable Officer, & does
                            not want to leave the Service. Shreve is the next oldest Colo. in Jersey & will not go out–his character you are as well
                            acquainted with as I am—Ogden is the Youngest, & extremely desirous of staying, but cannot continue if Colo. Dayton
                            remains in Service in his present rank; the matter therefore (as it is related to me) is brought to this Issue, that
                            Dayton or Ogden is to go out, unless the former can be promoted; which would remove every difficulty, & be agreeable to
                            the prest system of State policy, as their is no Genl Officer in that line; but if the promotion is delayed till after the first of Jany—or in other words till
                            after Dayton or Ogden is deranged, the remedy will come too late. because we shall have sent out a valuable Officer upon
                            half pay—& will, if Dayton is the person that goes, have a person to promote who—but here I drop the curtain. It may
                            Suffice to say, that if the State of New Jersey is to be allowed a Brigr, it ought to be granted them before the first
                            of January, for more reasons than that of Œconomy.
                        That you may have some data to judge of the propriety of New appointments, I shall take the liberty of
                            observing, that the States from New Hampshire to Pensylvania Inclusively, with Hazens Regimt, make by the last
                            requisition 29 Battalions of Infantry—That three of these Battns, according to the present establishmt of the Army,
                            will make as large a Brigade as four of the old—and that, the numbers of Brigadiers in the States here mention’d, amount,
                            at this time, to no more than Eight—viz.—Stark of N. Hampshire—Glover & Patterson of Massachusetts—Huntington of
                            Connecticut—Clinton of New York—& Wayne Hand, & Irvine of Pensylva. & these may be reduced to Seven, if Hand
                            should be placed in the Staff.
                        I am most firmly of opinion, that after the States have brought their Troops into the Field, the less they
                            have to do with them, or their supplies of Cloathing &ca &ca the bettr it will be for the commn Interest,
                            for reasons which manifest themselves more and more every day—& for the clearest evidence of public œconomy. I am—Dr
                            Sir With much esteem & Regd Yr Affecte Hble Servt, 
                        
                            G: Washington
                        
                    